[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 125 
Whenever a judgment has been entered in the County Clerk's office on the order of the Appellate Division and the notice of appeal indicates an intention to bring up the determination of the Appellate Division for review, a misdescription of the judgment in the notice of appeal as an order or determination or decision affects no substantial right. The notice of appeal may be amended or the mistake disregarded as immaterial under section 105 of the Civil Practice Act. *Page 126 
The order amending plaintiffs' notice of appeal to the Court of Appeals herein should be affirmed, without costs, and the question certified answered in the affirmative.
The judgment should be affirmed, with costs.
POUND, Ch. J., CRANE, LEHMAN, O'BRIEN and HUBBS, JJ., concur; KELLOGG and CROUCH, JJ., not sitting.
Ordered accordingly.